United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1048
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Bobby Khabeer

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                              Submitted: July 26, 2013
                               Filed: August 5, 2013
                                   [Unpublished]
                                   ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      After Bobby Khabeer pleaded guilty to a drug-conspiracy charge, the district
     1
court concluded that he was a career offender within the meaning of U.S.S.G.

         1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
§ 4B1.1 and sentenced him to 188 months in prison and four years of supervised
release. Khabeer appeals. His counsel has filed a brief under Anders v. California,
386 U.S. 738 (1967), and seeks leave to withdraw. In the Anders brief, counsel
argues that the district court improperly considered two of Khabeer’s prior drug-
trafficking convictions as separate convictions for purposes of determining that he
was a career offender. See U.S.S.G. § 4B1.1(a) (describing requirements for career-
offender status, including that defendant had at least two prior convictions of crime
of violence or controlled-substance offense).

       Although Khabeer received concurrent sentences on the same day for both of
the prior convictions, he was arrested for the offense conduct underlying the first
conviction before he engaged in the offense conduct underlying the second
conviction. The court was therefore required to consider the convictions as separate.
See U.S.S.G. § 4A1.2(a)(2); United States v. Lublin, 981 F.2d 367, 371 (8th Cir.
1992) (standard of review).2

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, and we affirm.
                      ______________________________




      2
        Counsel also raises as possible issues whether Khabeer was competent to
proceed, whether he was afforded his rights to allocution and counsel, and whether
his bottom-of-the-Guidelines-range sentence fell within the Guidelines range and
statutory limits. The record before us demonstrates that each of these arguments is
unavailing, and we reject them without further discussion.

                                         -2-